13‐694‐cv                                                                          
Keeling v. Hars 




                                     In the
              United States Court of Appeals
                        for the Second Circuit
                                                 
 
                             AUGUST TERM 2014 
                               No. 13‐694‐cv 
 
                               JAIME KEELING, 
                    Plaintiff‐Counter‐Defendant‐Appellee, 
 
                                        v. 
 
                                  EVE HARS, 
                             Defendant‐Appellant, 
 
     NEW ROCK THEATER PRODUCTIONS, LLC, A NEW YORK LIMITED 
                       LIABILITY COMPANY, 
                   Defendant‐Counter‐Claimant, 
                                   
                         ETHAN GARBER, 
                             Defendant.* 
                                           
                                   
        Appeal from the United States District Court for the 
                  Southern District of New York 
                                   
            No. 1:10‐cv‐9345—Thomas P. Griesa, Judge 


         The Clerk of Court is directed to amend the official caption in this case 
        *

to conform with the above. 
                                                
 
                         SUBMITTED: JUNE 26, 2015 
                        DECIDED: OCTOBER 30, 2015 
                                           
 
Before: CABRANES, LIVINGSTON, and DRONEY, Circuit Judges. 
                                           
 
      The  primary  question  presented  is  whether  an  unauthorized 
work  that  makes  “fair  use”  of  its  source  material  may  itself  be 
protected by copyright.  

       We  hold,  for  substantially  the  reasons  stated  by  the  United 
States District Court for the Southern District of New York (Thomas 
P.  Griesa,  Judge),  that,  if  the  creator  of  an  unauthorized  work  stays 
within  the  bounds  of  fair  use  and  adds  sufficient  originality,  she 
may  claim  protection  under  the  Copyright  Act,  17  U.S.C.  §  103,  for 
her original contributions.  We also reject defendant’s challenges to 
the  District  Court’s  jury  charge.    The  District  Court’s 
January 11, 2013 judgment is therefore AFFIRMED. 
                                                
                                         
                             STEVEN PARADISE, Vinson & Elkins LLP, 
                             New York, NY, for Plaintiff‐Counter‐
                             Defendant‐Appellee. 
                              
                             EVE HARS, pro se, Los Angeles, CA, for 
                             Defendant‐Appellant. 
                              




                                       2 
                                                
 
JOSÉ A. CABRANES, Circuit Judge: 

       The  primary  question  presented  is  whether  an  unauthorized 
work  that  makes  “fair  use”  of  its  source  material  may  itself  be 
protected by copyright.  

       We  hold,  for  substantially  the  reasons  stated  by  the  United 
States District Court for the Southern District of New York (Thomas 
P.  Griesa,  Judge),  that,  if  the  creator  of  an  unauthorized  work  stays 
within  the  bounds  of  fair  use  and  adds  sufficient  originality,  she 
may  claim  protection  under  the  Copyright  Act,  17  U.S.C.  §  103,  for 
her original contributions.  We also reject defendant’s challenges to 
the  District  Court’s  jury  charge.    The  District  Court’s 
January 11, 2013 judgment is therefore AFFIRMED. 

                             BACKGROUND 

       Plaintiff‐Appellee  Jaime  Keeling  is  the  author  of  Point  Break 
Live!  (“PBL”),  a  parody  stage  adaptation  of  the  1991  Hollywood 
action movie Point Break, starring Keanu Reeves and Patrick Swayze.  
In the film, Reeves plays a rookie FBI agent who goes undercover to 
infiltrate a gang of bank‐robbing surfers led by Swayze’s character.  
The  Keeling‐authored  PBL  parody  parallels  the  characters  and  plot 
elements  from  Point  Break  and  relies  almost  exclusively  on  selected 
dialogue from the screenplay.  To this raw material, Keeling added 
jokes,  props,  exaggerated  staging,  and  humorous  theatrical  devices 
to  transform  the  dramatic  plot  and  dialogue  of  the  film  into  an 




                                       3 
irreverent,  interactive  theatrical  experience.    For  example,  in 
Keeling’s  PBL  parody,  Point  Break’s  death‐defying  scene  in  which 
Reeves’s character must pick up bricks, blindfolded, in a swimming 
pool  takes  place,  instead,  in  a  kiddie  pool.    Massive  waves  in  the 
film  are  replaced  by  squirt  guns  in  the  PBL  parody.    A  central 
conceit  of  the  PBL  parody  is  that  the  Keanu  Reeves  character  is 
selected  at  random  from  the  audience  and  reads  his  lines  from  cue 
cards,  thereby  lampooning  Reeves’s  reputedly  stilted  performance 
in  the  movie.    Keeling  added  to  the  effect  that  the  audience  was 
watching the making of the film by creating a set of film‐production 
characters in the PBL parody, including a director, cinematographer, 
and production assistants.  Keeling possesses no copyright or license 
with regard to the Point Break motion picture.   

       Defendant‐Appellant  Eve  Hars,  proceeding  pro  se  on  appeal, 
owns  production  company  New  Rock  Theater  Productions,  LLC 
(“New  Rock”).    In  2007,  Keeling  executed  a  production  agreement 
with Hars, pursuant to which New Rock would stage a two‐month 
production  run  of  PBL  from  October  through  December  2007.  
During  that  time  period,  Hars  conferred  with  an  entertainment 
attorney  and  the  holder  of  the  copyright  to  the  Hollywood 
screenplay for Point Break, and eventually Hars came to believe that 
Keeling  did  not  lawfully  own  any  rights  to  the  PBL  parody  play.  
Accordingly,  after  its  initial  two‐month  run,  Hars  sought  to 
renegotiate  the  terms  of  the  contract  upon  its  expiration  and,  in 
effect, continue to produce PBL without further payment to Keeling.  
Keeling  refused  renegotiation,  threatened  suit,  and  registered  a 




                                      4 
copyright  in  PBL,  without  first  obtaining  permission  from  the 
copyright  holders  of  the  original  Point  Break.    Keeling’s  asserted 
copyright  in  PBL  became  effective  on  January  4,  2008.    Hars  and 
New  Rock  continued  to  stage  performances  of  PBL  for  four  years 
thereafter without payment to or authorization from Keeling.   

       In  December  2010,  Keeling  brought  suit  against  Hars,  New 
Rock,  and  New  Rock  investor  Ethan  Garber,  asserting  claims  for 
copyright infringement, breach of contract, and tortious interference 
with  contract.    In  the  District  Court  proceedings,  all  parties  were 
represented by counsel.  After the District Court denied defendants’ 
motion to dismiss, see Keeling v. New Rock Theater Prods., LLC, No. 10 
Civ.  9345  (TPG),  2011  WL  1899762,  at  *1  (S.D.N.Y.  May  17,  2011), 
defendants  asserted  counterclaims  seeking,  inter  alia,  a  declaration 
that  Keeling’s  PBL  copyright  registration  was  invalid.    Upon 
completion of discovery, defendants moved for summary judgment, 
arguing  primarily  that  PBL,  an  unauthorized  derivative  work,  was 
not entitled to copyright protection as a matter of law.  The District 
Court  denied  defendants’  successive  motions  for  summary 
judgment,  ruling  that  a  parody  that  makes  “fair  use”  of  another 
copyrighted  work  may  contain  sufficient  originality  to  merit 
copyright  protection  itself.  See  Keeling  v.  New  Rock  Theater  Prods., 
LLC,  No.  10  Civ.  9345  (TPG),  2011  WL  6202796  (S.D.N.Y.  Dec.  13, 
2011);  Keeling  v.  New  Rock  Theater  Prods.,  LLC,  No.  10  Civ.  9345 
(TPG), 2012 WL 5974009 (S.D.N.Y. Nov. 29, 2012).  The District Court 
also  rejected  defendants’  argument  that  a  script  heavily  reliant  on 
theatrical  devices,  as  was  PBL’s,  could  not  lawfully  constitute 




                                      5 
original creative expression deserving of copyright protection.  2011 
WL  6202796  at  *1.    Finally,  the  Court  found  that  multiple 
outstanding  issues  of  material  fact  remained—including  whether 
PBL constituted a “fair use” parody of Point Break and whether PBL 
contained sufficient originality to merit copyright protection.  Id. 

       In  December  2012,  the  case  proceeded  to  a  five‐day  trial  by 
jury.  At the close of the evidence, the parties delivered summations 
focused  largely  on  whether  PBL  was  a  parody  at  all,  and  if  so, 
whether  that  parody  constituted  non‐infringing  “fair  use.”    Record 
on Appeal (“ROA”), Keeling v. New Rock Theater Prods., LLC, No. 10 
Civ.  9345  (TPG)  (GWG),  Dkt.  No.  98,  at  567‐648  (S.D.N.Y.  Dec.  7, 
2012).  The District Court then charged the jury, beginning with the 
first  question  the  jury  would  be  asked  to  answer:    “whether  [PBL] 
was  a  fair  use  by  way  of  a  parody  of  the  original  movie  Point 
Break.”  Id. at 652.  The District Court declined to enumerate each of 
the  four  statutory  factors  pertaining to “fair  use,”  opting  instead to 
attempt  to  “put  a  little  more  content  on  the  discussion,”  which  the 
District Court believed that the “list of factors” alone lacked.  Id. at 
655.  The pertinent instructions on fair use were as follows: 

               Now,  the  person  who  creates  the  derivative 
       work has a copyright in that derivative work.  Now, 
       if  the  derivative  work  is  simply  somehow  really  a 
       copy of the original then it may be somehow called a 
       derivative work but it infringes on the owner of the 
       original.  But if it is what we call “fair use” then it is 
       not  an  infringement  on  the  original  and  it  is  a  new 
       work and it has its own copyright and the author or 




                                      6 
the  creator  of  the  new  work  owns  that  copyright  as 
well as owns the new work. . . .    
        The plaintiff contends that [PBL] is a fair use of 
sections  of  the  script  of  the  original  movie.    The 
plaintiff contends that this is fair use as a parody and 
a parody, certainly, can be fair use. . . .    
        A proper parody is something which generally 
ridicules to some extent, makes fun of, makes light of 
the original.  Suppose the original is the very serious 
drama  of  some  kind  and  if  someone  comes  along 
and  makes  a  parody,  it  is  generally  turning  it  into 
something  different,  humorous,  ridiculous.    And  if 
that  is  done  it  is  fair  use  to  use  even  substantial 
amounts of the script of the original movie.  It is fair 
use to even use the high points or the high point as 
long as it is not simply conveying again the original 
movie.  If it takes the script of the original movie and 
creates  something  which  uses  that  script  to  ridicule 
to  make  fun  of,  to  make  light  of  to  produce  humor 
instead  of  the  original  seriousness,  then  that  is  a 
legitimate parody.   
        Now,  the  amount  of  script  taken  from  the 
original  cannot  completely  go  beyond  the  needs  of 
the  parody.    In  other  words,  if  the  parody  is  for,  if 
we could imagine, a third it is not legitimate to copy 
the other two thirds and put them out again.  But if 
the amount of script used is reasonably related to the 
production  of  the  humor,  the  ridicule,  the 
lightheartedness  and  so  forth  that  is  a  legitimate 
parody and that is fair use.   
        Now,  it  is  sometimes  said  that  the  judge  in 
instructing a jury on fair use is supposed to refer to a 




                                 7 
        list  of  factors.    The  list  of  factors  is  a  list  of  factors 
        without  much  content  or  meaning.    And  what  I  am 
        trying  do  with  you  now  is  to  refer  to  the  necessary 
        factors  but  I  hope  put  a  little  more  content  on  the 
        discussion.    And  really  thatʹs  all  I  have  to  say  to 
        define fair use by way of parody. 
 
Id.  at  653‐55.    No  party  objected  to  the  District  Court’s  jury 
instructions.  Id. at 668. 

        The jury returned a verdict in Keeling’s favor in the amount of 
$250,000,  finding  (a)  that  Keeling’s  use  of  material  from  the  film 
Point  Break  was  “fair  use  in  the  way  of  a  parody,”  (b)  that  Keeling 
was the sole owner of the copyright to PBL, and (c) that defendants 
infringed  Keeling’s  copyright.    Id.  at  675‐77.    The  District  Court 
entered judgment on January 11, 2013.  

        Defendant  Hars,  now  proceeding  pro  se,  appealed.    She 
challenges  the  District  Court’s  denial  of  her  pretrial  motion  for 
summary judgment as well as the subsequent jury verdict in favor of 
Keeling.1   




        1  Although  Hars  suggests  in  her  reply  brief  that  she  does  not  in  fact 
challenge  the  District  Court’s  denial  of  her  pretrial  motion  for  summary 
judgment  and  instead  appeals  only  “the  pure  legal  issues  raised”  therein,  see 
Def.’s  Reply  Br.  9,  we  treat  her  appeal,  taken  as  a  whole,  as  a  challenge  to  the 
District  Court’s  denial  of  summary  judgment  as  well  as  the  subsequent  jury 
verdict.   




                                               8 
                                    DISCUSSION 

        Though  not  a  model  of  clarity,2  Hars’s  appellate  briefing 
primarily raises three issues: first, whether PBL, as an unauthorized 
“fair  use,”  is  entitled  to  copyright  protection  capable  of  supporting 
Keeling’s  claim  of  infringement  by  a  third  party;  second,  whether 
Keeling’s contributions to the work—consisting of individually non‐
copyrightable  elements—could  be  sufficient  to  support  a  copyright 
in PBL; and third, whether the District Court’s jury instructions were 
erroneous.  The first two issues relate to the same question: whether 
Keeling’s work was copyrightable.  We consider each issue in turn.  

                        I.  Challenges to Copyright Law 

        In  general,  “where  summary  judgment  is  denied  and  the 
movant subsequently loses after a full trial on the merits, the denial 
of  summary  judgment  may  not  be  appealed.”  Schaefer  v.  State  Ins. 
Fund,  207  F.3d  139,  142  (2d  Cir.  2000)  (internal  quotation  marks 
omitted).    However,  this  rule  does  not  apply  where,  as  here,  the 
district court’s purported error was “purely one of law.”  Id.  In such 
circumstances,  we  review  de  novo  the  legal  issues  underlying  the 
district court’s denial of summary judgment.  Id.   




          We  construe  the  submissions  of  a  pro  se  litigant  liberally  and  interpret 
        2

them  “to  raise  the  strongest  arguments  that  they  suggest.”    Triestman  v.  Fed. 
Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis in original) (internal 
quotation marks omitted). 




                                             9 
        The  Copyright Act principally  offers  copyright protection  for 
“original works of authorship.”  17 U.S.C. § 102(a).  Pursuant to the 
statute’s  terms,  authors  may  control  the  copying  of  their  original 
works  and  also  retain  “the  exclusive  rights”  to  “prepare  derivative 
works based upon the copyrighted work.”3  17 U.S.C. § 106.  Thus, 
unauthorized  derivative  works  are  typically  afforded  no  copyright 
protection  because  they  unlawfully  infringe  the  exclusive  rights  of 
the  original  author.    Id.;  see  also  id.  §  103  (“[P]rotection  for  a  work 
employing preexisting material in which copyright subsists does not 
extend to any part of the work in which such material has been used 
unlawfully.”).  

        The  doctrine  of  “fair  use”  constitutes  a  critical  and  long‐
standing limitation on the exclusive rights of the original copyright 
owner.4    Though  only  made  a  part  of  statutory  copyright  law  in 
1976, “[f]rom the infancy of copyright protection, some opportunity 

        3 Section 101 of the Copyright Act defines a “derivative work” as “a work 
based  upon  one  or  more  preexisting  works”  such  as  a  translation, 
fictionalization, “or any other form in which a work may be recast, transformed, 
or adapted.”  17 U.S.C. § 101.  The definition further notes that such a work can 
consist  of  “editorial  revisions,  annotations,  elaborations,  or  other  modifications 
which, as a whole, represent an original work of authorship.”  Id. 
        4  See generally Authors Guild v. Google, Inc., No. 13‐4829‐cv, ‐‐ F.3d ‐‐, 2015 
WL 6079426, at *5 (2d Cir. Oct. 16, 2015) (“For nearly three hundred years, since 
shortly  after  the  birth  of  copyright  in  England  in  1710,  courts  have  recognized 
that,  in  certain  circumstances,  giving  authors  absolute  control  over  all  copying 
from their works would tend in some circumstances to limit, rather than expand, 
public  knowledge.”  (footnote  omitted));  Pierre  N.  Leval,  Toward  a  Fair  Use 
Standard, 103 HARV. L. REV. 1105 (1990) (discussing the doctrine of fair use within 
the context of the history and objectives of copyright law). 




                                            10 
for  fair  use  of  copyrighted  materials  has  been  thought  necessary  to 
fulfill copyright’s very purpose, ‘to promote the Progress of Science 
and  useful  Arts.’”    Campbell  v.  Acuff‐Rose  Music,  Inc.,  510  U.S.  569, 
575  (1994)  (alterations  omitted)  (quoting  U.S.  CONST.,  Art.  I,  §  8,  cl. 
8).    Under  Section  107  of  the  Copyright  Act,  certain  unauthorized 
“fair  use  of  a  copyrighted  work,”  for  purposes  such  as  criticism, 
comment,  news  reporting,  teaching,  scholarship  and  research,  “is 
not  an  infringement  of  copyright”  and  thus  is  lawful.5    17  U.S.C.  § 
107.    While  parody  is  not  expressly  mentioned  in  the  statute,  the 
Supreme  Court  has  instructed  that  “parody,  like  other  comment  or 
criticism, may claim fair use under § 107.”  Campbell, 510 U.S. at 579.   

        In  this  case,  Hars  does  not  dispute  the  jury’s  factual 
determination  that  Keeling’s  use  of  Point  Break  material  in  her 
creation  of  PBL  was  “fair  use  in  the  way  of  a  parody.”    ROA,  Dkt. 
No.  98,  at  675.    Indeed,  she  repeatedly  disclaims  any  “fair  use” 
challenge,  explaining  that  she  “is  not  concerned  about  whether 
Keeling’s script is a fair use of Point Break because it is completely 
irrelevant to any and all of Hars’ arguments.”  Def.’s Reply Br. 20; see 
also id. at 20‐21 (“[T]he issue of whether Keeling’s script qualifies as 
fair use was astutely and  consciously avoided  by  Hars  in  her  brief. 

        5  The  Copyright  Act  lists  four  non‐exhaustive  factors  for  courts  to 
consider in determining whether a use is “fair”:  “(1) the purpose and character 
of  the  use,  including  whether  such  use  is  of  a  commercial  nature  or  is  for 
nonprofit  educational  purposes;  (2)  the  nature  of  the  copyrighted  work;  (3)  the 
amount  and  substantiality  of  the  portion  used  in  relation  to  the  copyrighted 
work  as  a  whole;  and  (4)  the  effect  of  the  use  upon  the  potential  market  for  or 
value of the copyrighted work.”  17 U.S.C. § 107. 




                                              11 
. . .    Hars  is  not  asking  the  Court  to  spend  even  one  second  of 
valuable time trying to determine whether Keeling’s script qualifies 
for fair use.”). 

        Instead, Hars presents two legal arguments for why copyright 
protection should not extend to Keeling’s work, both of which were 
first  raised  in  defendants’  summary  judgment  briefing  and  denied 
by the District Court.   

                      A.  Copyright Protection:  Fair Use 

        First,  Hars  argues  that  an  unauthorized  derivative  work  like 
PBL categorically may not receive independent copyright protection, 
regardless of whether it makes fair use of its source material.6  This 
argument flows from the admittedly unusual posture in which this 
case arises.  Typically, fair use is invoked as a defense against a claim 
of  copyright  infringement  brought  by  the  source‐material 

        6 Both parties characterize PBL as a “derivative work.”  See Def.’s Br. 1‐3, 
9‐18,  27‐40,  45‐51;  Pl.’s  Br.  1,  9,  21‐32.    We  note  that,  as  a  general  matter, 
“derivative  works”  and  “fair  use”  are  discrete  legal  categories.    Under  the 
Copyright  Act,  a  derivative  work  involves  a  transformation  to  the  work’s 
“form,”  17  U.S.C.  §  101,  while  fair  use  involves  a  transformation  of  the  work’s 
“purpose  and  character,”  17  U.S.C.  §  107.    PBL  is  both—it  involves  the 
dramatization of a motion picture, making it a derivative work, and it involves a 
transformation of the motion picture’s character from serious to parody, making 
it  non‐infringing  fair  use.    The  parties  here  seem  to  confuse  the  distinction 
between derivative works and fair use.  Nonetheless, because neither party has 
raised  this  issue  on  appeal,  and  because  our  analysis  applies  equally  to 
derivative and non‐derivative works so long as the work constitutes lawful fair 
use,  we  need  not  further  address  questions  raised  by  the  parties’ 
characterization. 




                                             12 
rightsholder.  Here, however, Keeling invoked the fair‐use principle 
to establish an affirmative claim against defendants for unauthorized 
use  of  her  PBL  parody.    Hars  concedes  that  Keeling  could  use  the 
“fair  use”  doctrine  as  a  “shield”  against  a  claim  of  copyright 
infringement,  but  argues  that  she  may  not  use  the  doctrine  as  a 
“sword”  to  vest  a  work  with  independent  copyright  protection 
against third‐party infringement.  Def.’s Br. 13‐14. 

        This  argument  is  inconsistent  with  the  operative  statutory 
language.    The  Copyright  Act  provides  that  derivative  works  are 
entitled  to  “independent”  copyright  protection,  separate  from  any 
copyright  in  the  preexisting  material.    17  U.S.C.  §  103(b).    Though 
copyright  protection  expressly  may  extend  to  derivative  works 
“employing  preexisting  material  in  which  copyright  subsists,”  the 
statute  cautions  that  protection  “does  not  extend  to  any  part  of  the 
work  in  which  such  material  has  been  used  unlawfully.”    17  U.S.C. 
§ 103(a)  (emphases  supplied).    If,  however,  a  work  employs 
preexisting  copyrighted  material  lawfully—as  in  the  case  of  a  “fair 
use”—nothing  in  the  statute  prohibits  the  extension  of  the 
“independent”  copyright  protection  promised  by  Section  103.7    Id. 
§ 103(b).  A close reading of the statute therefore makes plain that an 
unauthorized but lawful fair use employing preexisting copyrighted 


          To  be  sure,  the  independent  copyright  protection  in  the  new  work  is 
        7

limited  to  that  work’s  original  content:  “[C]opyright  in  a  compilation  or 
derivative  work  extends  only  to  the  material  contributed  by  the  author  of  such 
work, as distinguished from the preexisting material employed in the work.” 17 
U.S.C. § 103(b). 




                                           13 
material  may  itself  merit  copyright  protection.  It  is  not  the 
invocation  of  fair  use  that  provides  the  work  copyright  protection, 
and perhaps thinking so has created some confusion on the part of 
the defendant. It is the originality of the derivative work that makes 
it  protectable,  and  fair  use  serves  only  to  render  lawful  the 
derivative  work,  such  that  it  may  acquire—as  would  other  lawful 
derivative works—such protection. 

       Resisting  this  statutory  principle,  Hars  argues  that  the  case 
law  does  not  permit  the  extension  of  independent  copyright 
protection  to  an  unauthorized  fair  use,  and  contends  that  the  only 
court  to  have  dealt  with  the  issue  found  that  “Congress  did  not 
contemplate  such”  a  result.    Def.’s  Br.  14  (quoting  Sobhani  v. 
@Radical.Media, Inc., 257 F. Supp. 2d 1234, 1239 (C.D. Cal. 2003)).  But 
in  fact,  Congress  did  expressly  contemplate  the  extension  of 
copyright  protection  where,  as  here,  a  work  constituted  non‐
infringing fair use.  The relevant legislative report stated that, 

       [u]nder  this  provision  [(i.e.,  Section  103(a)  of  the 
       Copyright Act)], copyright could be obtained as long 
       as  the  use  of  the  preexisting  work  was  not 
       ”unlawful,”  even  though  the  consent  of  the 
       copyright  owner  had  not  been  obtained.  For 
       instance, the unauthorized reproduction of a work might 
       be  ”lawful”  under  the  doctrine  of  fair  use  or  an 
       applicable foreign law, and if so the work incorporating 
       it could be copyrighted. 

H.R.  Rep.  No.  94‐1476,  at  58  (1976)  (emphases  supplied).    This 
language  addresses  precisely  the  issue  raised  in  the  instant  appeal.  




                                     14 
Although  “the  consent  of  the  copyright  owner”—here,  the 
rightsholder  in  the  Hollywood  screenplay  Point  Break—“had  not 
been  obtained”  by Keeling,  her  resulting  parody  PBL  was “’lawful’ 
under  the  doctrine  of  fair  use,”  and  accordingly,  it  “could  be 
copyrighted.”   

       We  have  previously  confirmed  that,  because  “[d]erivative 
works  are  explicitly  included  in  the  subject  matter  of  copyright  as 
defined  by  the  Copyright  Act,”  the  mere  fact  that  a  litigant’s 
unauthorized  “creations  are  derivative  works  is  in  itself,  of  course, 
no  bar  to  copyrightability.”    Durham  Indus.,  Inc.  v.  Tomy  Corp.,  630 
F.2d  905,  909  (2d  Cir.  1980)  (citing  17  U.S.C.  §  103).    And  this 
statutory  interpretation  is  consistent  with  the  animating  policy 
behind  the  fair  use  doctrine—to  fulfill  copyright’s  core  purpose  of 
promoting development in arts and science.  See Campbell, 510 U.S. at 
575.    Without  any  possibility  of  copyright  protection  against 
infringement  for  her  original  fair‐use  parody,  playwrights  like 
Keeling might be dissuaded from creating at all. 

       Accordingly,  we  agree  with  the  District Court’s  holding  that, 
when  a  derivative  work’s  unauthorized  use  of  preexisting  material 
is  fair  use  and  the  work  contains  sufficient  originality,  its  author 
may claim copyright protection under § 103 for her original creative 
contributions.  See Keeling, 2011 WL 1899762, at *1.   

        

 




                                      15 
          B.  Copyright Protection: Selection, Coordination,  
              and Arrangement of Un‐Protectable Elements 

       Hars’s second legal argument fares no better.  Hars contends 
that if an author’s original contributions to a derivative work consist 
solely of non‐copyrightable individual elements, those contributions 
cannot  support  a  copyright.    Specifically,  she  claims  that  Keeling’s 
original  contributions  to  the  PBL  script  are  insufficient  to  warrant 
copyright  protection  because  they  consist  entirely  of  non‐
copyrightable  stage  directions  and  theatrical  devices.    See  17  U.S.C. 
§ 102(b)  (providing  that  copyright  protection  does  not  extend  to 
“any  idea,  procedure,  process,  system,  method  of  operation, 
concept, principle, or discovery, regardless of the form in which it is 
described, explained, illustrated, or embodied in such work”). 

       We disagree.  As the District Court properly found, copyright 
law  protects  not  only  the  individual  elements  themselves,  but  the 
creative  choices  made  in  selecting  and  arranging  even  un‐
copyrightable  elements.    Indeed,  the  Copyright  Act  itself  explicitly 
protects “compilations,” 17 U.S.C. § 103, and a long line of case law 
confirms  that  copyright  covers  compilations  of  raw  data  or  facts, 
elements  which  are  not  themselves  protectable,  so  long  as  the 
compilation  itself  (including  the  arrangement  of  those  elements) 
possesses  some  “minimal  degree”  of  creativity,  “no  matter  how 
crude, humble or obvious.”  Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 
499  U.S.  340,  345  (1991)  (internal  quotation  marks  omitted);  see  also 
Harper & Row v. Nation Enters., 471 U.S. 539, 547 (1985) (“Creation of 
a  nonfiction  work,  even  a  compilation  of  pure  fact,  entails 




                                      16 
originality.”);  Silverstein  v.  Penguin  Putnam,  Inc.,  368  F.3d  77,  80  (2d 
Cir.  2004)  (“It  is  well  settled  that  compilations  of  fact  may  be 
copyrightable even though facts themselves are not protected”).  The 
Supreme Court has made clear that even a telephone directory may be 
copyrighted  if  its  non‐copyrightable  factual  elements  are  arranged 
with the requisite “minimal degree” of originality. See Feist, 499 U.S. 
340.    Keeling’s  original  contributions  to  PBL  clearly  exceed  this 
creativity threshold.8 

        To  be  sure,  Hars  is  correct  that  Keeling  could  not  copyright 
the  commonly  used  individual  stage  directions  and  theatrical 
devices—e.g.,  the  concept  of  drafting  an  audience  member  to  play 
the lead, the reliance on cue cards, or the use of squirt guns—which 
together comprise PBL’s jokes.  But Keeling has never sought to do 
so.    Rather,  as  the  District  Court  correctly  held,  “Keeling’s  creative 

        8   We  similarly  reject  Hars’s  related  argument  that  Point  Break  material 
improperly  “pervade[s]”  the  PBL  script  in  contravention  of  Eden  Toys,  Inc.  v. 
Florelee  Undergarment  Co.,  697  F.2d  27  (2d  Cir.  1982),  superseded  by  rule  on  other 
grounds as recognized in Fed. Treasury Enter. Sojuzplodoimport v. SPI Spirits Ltd., 726 
F.3d 62, 84 (2d Cir. 2013).  See Def.’s Br. 35‐37.  To the extent it even applies in this 
case, which is uncertain, Eden Toys requires merely “some substantial, not merely 
trivial, originality” to meet the standard for sufficient originality. 697 F.2d at 34 
(internal  quotation  marks  omitted).    PBL’s  transformative  parody  fulfills  this 
standard, and its use of a substantial portion of the underlying work presents no 
hindrance to findings of either fair use or originality.  Cf. Campbell, 510 U.S. at 588 
(“When parody takes aim at a particular original work, the parody must be able 
to conjure up at least enough of that original to make the object of its critical wit 
recognizable.”  (internal  quotation  marks  omitted));  Bill  Graham  Archives  v. 
Dorling Kindersley Ltd., 448 F.3d 605, 613 (2d Cir. 2006) (holding that even the use 
of  an  entire  original  work  may  be  permissible  fair  use,  so  long  as  the  use  is 
“tailored to further [the new work’s] transformative purpose”). 




                                              17 
contribution, and thus her copyright, is in the original way in which 
[she] has selected, coordinated, and arranged the elements of . . . her 
work”  to  create  new  parodic  meaning.    Keeling  v.  New  Rock  Theater 
Prods., LLC, No. 10 Civ. 9345 (TPG), 2013 WL 918553, at *2 (S.D.N.Y. 
Mar.  11,  2013)  (internal  quotation  marks  omitted)  (quoting 
Knitwaves, Inc. v. Lollytogs Ltd., 71 F.3d 996, 1004 (2d Cir. 1995)). 

         Hars’s legal challenges to the jury’s infringement verdict thus 
fail. 

                   II.  Challenges to Jury Instructions 

         We now turn to Hars’s challenges to the District Court’s jury 
instructions.  Because Hars failed to object to the charge at trial, we 
review  these  claims  for  “plain  error,”  and  will  only  grant  relief  if 
there  was  “(1)  error,  (2)  that  is  plain,  (3)  that  affects  substantial 
rights,  and  (4)  the  error  seriously  affects  the  fairness,  integrity,  or 
public  reputation  of  judicial  proceedings.”    United  States  v. 
Weintraub,  273  F.3d  139,  145  (2d  Cir.  2001)  (alterations  and  internal 
quotation marks omitted); see also Fed. R. Civ. P. 51(d)(2) (“A court 
may  consider  a  plain  error  in  the  instructions  that  has  not  been 
preserved as required by Rule 51(d)(1) if the error affects substantial 
rights.”).  “A jury charge is erroneous if it misleads the jury as to the 
correct legal standard, or if it does not adequately inform the jury of 
the  law.”    Hathaway  v.  Coughlin,  99  F.3d  550,  552  (2d  Cir.  1996).  
Conversely,  “a  jury  instruction  will  be  deemed  adequate  if  the 
charge,  taken  as  a  whole,  is  correct  and  sufficiently  covers  the  case 
so that a jury can intelligently determine the questions presented to 




                                       18 
it.”  Id. at 553 (internal quotation marks omitted).   We                      have 
previously  observed  that  the  plain‐error  exception  to  Rule  51’s 
objection  requirement  “should  only  be  invoked  with  extreme 
caution  in  the  civil  context.”    Rasanen  v.  Doe,  723  F.3d  325,  333  (2d 
Cir.  2013)  (internal  quotation  marks  omitted)  (quoting  Pescatore  v. 
Pan  Am.  World  Airways,  Inc.,  97  F.3d  1,  18  (2d  Cir.  1996)).    “To 
constitute  plain  error,  a  court’s  action  must  contravene  an 
established rule of law, and go to the very essence of the case.”  Id. 
(alterations, citation, and internal quotation marks omitted) (quoting 
Lavin‐McEleney  v.  Marist  Coll.,  239  F.3d  476,  483  (2d  Cir.  2001); 
Anderson v. Branen, 17 F.3d 552, 556 (2d Cir. 1994)). 

       Hars  contends  that  the  jury  instructions  were  erroneous  in 
two  respects:    first,  she  argues  that  the  District  Court  improperly 
excused Keeling from proving that her original contributions to the 
PBL script were sufficient to merit copyright protection; and second, 
she  argues  that  the  District  Court  failed  to  enumerate  the  four 
statutory  “fair  use”  factors  in  its  instructions  to  the  jury.    Neither 
constitutes plain error. 

                         A.  Originality Instruction 

       In  her  first  challenge  to  the  jury  charge,  Hars argues  that  the 
District  Court  failed  to  charge  the  jury  that  “[o]riginality  is  a 
constitutional  requirement”  and  is  the  “sine  qua  non  of  copyright.”  
Feist,  499  U.S.  at  345‐46;  see  Def.’s  Br.  27.    Hars  points  out  that  the 
District Court never provided a separate instruction on originality to 
the jury.  Hars also contends that the District Court misrepresented 




                                         19 
the  governing  law  by  suggesting  that  a  finding  of  fair  use  would 
automatically  entitle  PBL  to  copyright  protection.    Hars 
characterizes this position as the “fair use = copyright” equation, and 
attacks  the  equation  for  implicitly  excusing  Keeling  from  offering 
the necessary proof of her original, protectable contributions.  Def.’s 
Br. 9‐15.   

       Admittedly, the District Court did not offer a discrete, explicit 
instruction  on  the  requirement  of  originality.    Instead,  it  collapsed 
aspects  of  both  fair  use  and  originality  into  a  single  set  of 
instructions.  The charge did, however, sufficiently instruct the jury 
on  the  originality  requirement  to  survive  plain  error  review.    In  its 
explanation of fair use, the District Court distinguished between an 
infringing “copy of the original” and a non‐infringing “new work.”  
ROA, Dkt. No. 98, at 653.  The Court went on to explain the kind of 
originality  required  for  a  “fair  use”  parody  to  merit  “its  own 
copyright” protection:   

               A proper parody is something which generally 
       ridicules to some extent, makes fun of, makes light of 
       the original.  Suppose the original is the very serious 
       drama  of  some  kind  and  if  someone  comes  along 
       and  makes  a  parody,  it  is  generally  turning  it  into 
       something  different,  humorous,  ridiculous.    And  if 
       that  is  done  it  is  fair  use  to  use  even  substantial 
       amounts of the script of the original movie.  It is fair 
       use to even use the high points or the high point as 
       long as it is not simply conveying again the original 
       movie.  If it takes the script of the original movie and 
       creates  something  which  uses  that  script  to  ridicule 




                                      20 
       to  make  fun  of,  to  make  light  of  to  produce  humor 
       instead  of  the  original  seriousness,  then  that  is  a 
       legitimate parody. 

Id.  at  654‐55.    Without  using  the  word  “originality,”  the  District 
Court thus indicated that a protectable fair use must be “new,” must 
“turn[  ]  [the  original  material]  into  something  different,”  and  must 
avoid “simply conveying again the original” material.  Id. 

       These  jury  instructions  adequately  trace  the  law  of  fair  use 
and,  more  specifically,  the  underlying  concepts  of  transformative 
purpose and character, which are acknowledged to be “[t]he heart of 
the fair use inquiry” in general, On Davis v. Gap, Inc., 246 F.3d 152, 
174  (2d  Cir.  2001),  and  “the  heart  of  any  parodist’s  claim”  in 
particular, Campbell, 510 U.S. at 580.  See also Blanch v. Koons, 467 F.3d 
244,  251‐52  (2d  Cir.  2006)  (a  new  work  is  transformative  when  it 
transforms  the  “raw  material”  of  the  underlying  work  “in  the 
creation  of  new  information,  new  aesthetics,  new  insights  and 
understandings” (quoting Castle Rock Entm’t, Inc. v. Carol Publ’g Grp., 
Inc., 150 F.3d 132, 142 (2d Cir. 1998))). 

       It would arguably have been preferable for the District Court 
to  deliver  separate  instructions  on  fair  use  and  originality.  
Nevertheless, its combination of these elements into one instruction 
does not “contravene an established rule of law.” Rasanen, 723 F.3d 
at  333.    Even  if  this  combination  was  error,  we  would  still  not 
conclude  that  it  affected  Hars’s  substantial  rights.    “[T]aken  as  a 
whole,” the charge was legally “correct,” alerted the jury to the issue 
of  originality,  and  “sufficiently  cover[ed]  the  case  so  that  a  jury 




                                     21 
[could]  intelligently  determine  the  questions  presented  to  it.”  
Hathaway,  99  F.3d  at  553  (internal  quotation  marks  omitted).  
Proceeding with the requisite “extreme caution in the civil context,” 
Rasanen,  723  F.3d  at  333,  we  hold  that  the  District  Court  did  not 
plainly err in delivering its originality instruction. 

                          B.  Statutory Factors Instruction 

         We  likewise  reject  Hars’s  challenge  to  the  District  Court’s 
failure to explicitly enumerate in its instructions all four of the fair‐
use factors listed in 17 U.S.C. § 107. 

         As  a  legal  matter,  the  four  factors  do  not  each  carry  equal 
weight in an evaluation of parody as fair use; indeed, some may not 
be  relevant  at  all.    As  noted,  the  first  factor—“the  purpose  and 
character  of  the  use,”  17  U.S.C.  §  107—lies  at  the  “heart  of  the 
inquiry”  for  parody,  while  the  other  three  factors  are  much  less 
important.9  Indeed, as the Supreme Court has instructed, “the more 


         9  See  Campbell,  510  U.S.  at  586  (the  second  factor—the  nature  of  the 
original copyrighted work—“is not . . . ever likely to help much in separating the 
fair use sheep from the infringing goats in a parody case, since parodies almost 
invariably copy publicly known, expressive works”); id. at 588 (the third factor—
the  amount  and  substantiality  of  the  portion  of  the  original  work  used—is  less 
important,  as  “parody  must  be  able  to  ‘conjure  up’  at  least  enough  of  that 
original  to  make  the  object  of  its  critical  wit  recognizable”);  id.  at  591  (as  to  the 
fourth  factor—the  effect  on  the  market  for  or  value  of  the  original  copyrighted 
work—“it is more likely that [a parody] will not affect the market for the original 
in a way cognizable under this factor, that is, by acting as a substitute for it . . . [,] 
because  the  parody  and  the  original  usually  serve  different  market  functions”).  
See  also  Leibovitz  v.  Paramount  Pictures  Corp.,  137  F.3d  109,  116  (2d  Cir.  1998) 




                                                22 
transformative the new work [under factor one], the less will be the 
significance of other factors . . . that may weigh against a finding of 
fair use.”  Campbell, 510 U.S. at 579. 

       In line with this hierarchy of significance, the District Court’s 
fair‐use charge emphasized the question of transformative use under 
the first statutory factor.  The Court mentioned the third factor only 
briefly  (“the  amount  of  script  taken  from  the  original  cannot 
completely go beyond the needs of the parody,” ROA, Dkt. No. 98, 
at 655), and did not refer to the second and fourth factors at all.  We 
find  its  stated rationale—the desire  to “put  a  little  more  content  on 
the  discussion,”  which  the  “list  of  factors”  alone  lacked,  id.—to  be 
understandable,  if  not  advisable.    The  safer  course  is  for  the  trial 
judge to explain the application of all four factors, however briefly, 
based on the circumstances presented.   

       Nonetheless,  even  if  we  assumed  that  the  failure  to  describe 
all four factors was error, this error did not affect Hars’s substantial 
rights.  In order to show plain error affecting “substantial rights,” a 
litigant must typically show that the error was “prejudicial: It must 
have affected the outcome of the district court proceedings.”  Bennett 
v. United States, 663 F.3d 71, 88 (2d Cir. 2011) (emphasis and internal 
quotation  marks  omitted)  (quoting  United  States  v.  Olano,  507  U.S. 
725,  734  (1993)).    Hars  presented  no  evidence  that  would  tend  to 
support  a  different  verdict  on  “fair  use,”  even  if  the  District  Court 

(“[T]he third factor [has] little, if any, weight against fair use so long as the first 
and fourth factors favor the parodist.”). 




                                          23 
had covered the four factors in detail.  On the contrary, Hars herself 
effectively  concedes  this  point  by  disclaiming  any  challenge  to  a 
finding  of  fair  use.    See  Def.’s  Reply  Br.  20  (“[A]t  no  time  did  Hars 
even imply, never mind argue, that Keeling’s script was not fair use 
of  Point  Break.”  (emphasis  in  original)).    Without  a  showing  of 
prejudice  to  Hars’s  substantial  rights,  her  challenge  to  the  jury 
instructions on fair use necessarily fails. 

                               CONCLUSION 

       To summarize, we hold that: 

       (1) the author of an unauthorized fair use exhibiting sufficient 
originality  may  claim  independent  copyright  protection  under  the 
Copyright Act, 17 U.S.C. § 103, against infringement for the original 
creative contributions therein;  

       (2)  copyright  protection  may  extend  to  a  work  that  exhibits 
the  sufficient  minimal  degree  of  originality  in  selecting, 
coordinating,  and  arranging  otherwise  un‐protectable  underlying 
elements; and  

       (3)  the  District  Court  did  not  err  in  delivering  its  jury 
instructions on originality and fair use.   

       Having  rejected  each  of  defendant  Hars’s  arguments,  we 
AFFIRM  the  District  Court’s  January  11,  2013  judgment  in  its 
entirety. 




                                        24